DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant’s application filed on March 18, 2021 has been entered.  Claim 1-20 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 1, 14 and 19 recites the limitation "the steps" (claim 1, line 1-2; claim 14, line 2; claim 19, line 2).  There is insufficient antecedent basis for this limitation in the claim.

Claims 9, 14 and 19 recites the limitation "the selected song or electronic greeting card." (claim 9, line 4; claim 14, line 15; claim 19, line 17).  There is insufficient antecedent basis for this limitation in the claim.

Claims 12, 18 and 19 recites the limitation "the number of recipients" (claim 12, line 2; claim 18, line 4; claim 19, line 20).  There is insufficient antecedent basis for this limitation in the claim.

Claims 16 and 17 recites the limitation "the end user" (claim 16, line 2; claim 17, line 2).  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 2-13, 15-18 and 20 fail to cure the deficiencies of independent claims 1, 14 and 19 respectively and are therefore likewise rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zonka (PG PUB US2013/0159445).

Regarding claim 1, Zonka teaches “a process for personalizing an electronic greeting, comprising the steps of:” (Zonka discloses an invention providing a method for generating an electronic greeting card, including iteratively generating webpage data and receiving user input related to electronic greeting cards until the electronic greeting card selection is complete [Zonka, para 0003]);
“providing an electronically accessible website having a library of electronic greetings;” (The server 65, in particular, the webpage module 100, generates a webpage data (e.g. e-card application) for display in a web browser.  The user interacts with the server 65 via the web browser 57 over internet 60 and the server responds to the user-entered information and outputs updated webpage data accordingly. The information entered by the user may include selection information (e.g., selection of an e-card template [library of electronic greetings]), which implies a website is provided with the selection of e-card template [Zonka, para 0064-0065]);
“remotely electronically connecting with the website via a computer network and selecting a greeting from the library of electronic greetings;” (The user interacts with the server 65 via the web browser 57 over internet 60 and the server responds to the user-entered information and outputs updated webpage data accordingly. The information entered by the user may include selection information (e.g., selection of an e-card template) [Zonka, para 0064-0065]);
“creating or selecting at least one personalized audio message;” (The information entered by the user may include selection information, such as user-generated media (e.g. user captured audio) stored within the media database 135) [Zonka, para 0065, 0041]);
“associating the at least one personalized audio message with the selected electronic greeting;” (The information entered by the user may include selection information (e.g., selection of an e-card template or media file or entering search criteria), and the server 65 receives the information necessary to generate an e-card [Zonka, para 0065]);
 “transmitting the electronic greeting with the at least one personalized audio message to the at least one recipient.” (The e-card is sent by the server 65 to one of the recipient computer 90 [Zonka, para 0066]).
However, the method in 6a from Zonka does not teach “providing electronic delivery information for at least one recipient;”
The method in 6b from Zonka teaches “providing electronic delivery information for at least one recipient;” (The method of FIG. 6 b is a method of generating an e-card in which a mailing list, e.g., from mailing list database 146 is use, where the e-card is sent to the members of the mailing list selected [Zonka,Fig. para 0067]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by avoiding manual input of recipients (e.g. selecting a mailing list).

Regarding claim 2, Zonka teaches “wherein the electronic greetings comprise musical songs and/or electronic greeting cards.” (Fig. 3 shows each e-card template is assigned a row of the e-card database 125 (e.g. titled “birthday 1” and a media file “Song 7.”) [Zonka, Fig. 3, para 0036]).

Regarding claim 3, Zonka teaches “wherein the songs and/or electronic greeting cards are categorized.” (The webpage 350 includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes category [Zonka, Fig. 9, para 0082-0083]).

Regarding claim 4, Zonka teaches “wherein an end user searches for a song or electronic greeting card by category or by keyword.” (The webpage 350 enables a user to browse, search, and view/preview content within the databases 70.  The webpage includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes keywords and category [Zonka, Fig. 9, para 0082-0083]).

Regarding claim 5, Zonka teaches “including the step of playing a predefined portion of a song when selected by the end user.” (Upon selection of a particular result, the preview box 375 provides a preview to the user of the selected result. For instance, if an e-card template with an attached song is selected, the preview box 375 displays the selected e-card template in e-card viewer 380, plays the attached song or a portion thereof in media player 385 [Zonka, para 0085]).

Regarding claim 6, Zonka teaches “including the step of displaying the electronic greeting card when selected by the end user.” (Upon selection of a particular result, the preview box 375 provides a preview to the user of the selected result. For instance, if an e-card template with an attached song is selected, the preview box 375 displays the selected e-card template in e-card viewer 380, plays the attached song or a portion thereof in media player 385 [Zonka, para 0085]).

Regarding claim 7, Zonka teaches “wherein the step of creating or selecting a personalized audio message comprises the end user selecting a prerecorded voice message.” (Users have the option to store user-generated media within the media database 135. For instance, a user is able to capture media (e.g., audio or video) using user equipment (e.g., a home computer, microphone, camera, sophisticated recording equipment and software, etc.), then upload the media to the media database 135 via the e-card website [Zonka, para 0041]).

Regarding claim 11, Zonka teaches “wherein the step of providing electronic delivery information comprises providing an email address or cell phone number of at least one recipient.” (The user selects the delivery method, which includes sending an e-card as an email (to an email address) and sending an e-card as a text message (to a phone number or other text message capable device) [Zonka, para 0081]).

Regarding claim 12, Zonka teaches “including the step of charging an end user according to the number of recipients the electronic greeting and personalized message is to be electronically transmitted to.” (The user is able to send an e-card to the members of the list and the fee may be variable based on the list chosen.  The transaction is handled by the payment module 120 similar to other e-card purchases, but the additional address list fee is added to the purchase price [Zonka, para 0061]).

Regarding claim 13, Zonka teaches “including the step of automatically paying a royalty to a rights holder of the electronic greeting that is transmitted to a recipient.” (The e-card creator receives a share of proceeds [royalty] from purchases or use of the created e-cards. For instance, an e-card created by a first creator is associated with the first creator via the e-card database 125. Additionally, a percentage value is stored (indicating the creator's .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zonka (PG PUB US2013/0159445) as applied to claims 1-7 and 11-13 above, and further in view of Fiala (PG PUB US2004/0139318).

Regarding claim 8, Zonka does not teach “wherein the step of creating or selecting a personalized audio message comprises the end user being prompted to record at least one voice message.”
Fiala teaches “wherein the step of creating or selecting a personalized audio message comprises the end user being prompted to record at least one voice message.” (Once the customization system is accessed as by through an IVR or internet website, it will prompt the customer to leave his or her own voice mail message that will be embedded in or delivered with the download content [Fiala, para 0054]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by allowing user recording the voice message on demand.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zonka (PG PUB US2013/0159445) as applied to claims 1-7 and 11-13 above, and further in view of Carhart (PG PUB US2005/0108754).

Regarding claim 9, Zonka does not teach “wherein the associating step comprises the step of associating the at least one personalized voice message with a corresponding at least one predefined window before, after, and/or overlapping the selected song or electronic greeting card.”
Carhart teaches “wherein the associating step comprises the step of associating the at least one personalized voice message with a corresponding at least one predefined window before, after, and/or overlapping the selected song or electronic greeting card.” (FIG. 7A depicts an introduction and welcome message before “song 1” and followed by “The Slight Entertainment Minute,” an entertainment news program thereby teaching that additional messages are provided before and after a song [Carhart, para 0083]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by adding interesting messages before and after a song.

Regarding claim 10, Zonka as modified by Carhart teaches “wherein the personalized voice message comprises first and second recorded voice messages having a defined time limit, the first recorded voice message being inserted in a predefined window before the song and the second recorded voice message being inserted into a predefined window after the song.” (FIG. 7A depicts an introduction and welcome message [first voice message] before “song 1” and followed by “The Slight Entertainment Minute,” an entertainment news program [second voice message] [Carhart, para 0083]).
The motivation regarding to the obviousness to claim 9 is also applied to claim 10.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zonka (PG PUB US2013/0159445) in view of Carhart (PG PUB US2005/0108754).

Regarding claim 14, Zonka teaches “a process for personalizing an electronic greeting, comprising the steps of:” (Zonka discloses an invention providing a method for generating an electronic greeting card, including iteratively generating webpage data and receiving user input related to electronic greeting cards until the electronic greeting card selection is complete [Zonka, para 0003]);
“providing an electronically accessible website having a library of categorized electronic greetings comprising musical songs and/or greeting cards;” (The webpage 350 includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes category [Zonka, Fig. 9, para 0082-0083]);
“remotely electronically connecting with the website via a computer network and searching for a song or electronic greeting card by category or by keyword;” (The webpage 350 enables a user to browse, search, and view/preview content within the databases 70.  The webpage includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes keywords and category [Zonka, Fig. 9, para 0082-0083]);
“selecting a greeting from the library of electronic greetings;” (The user interacts with the server 65 via the web browser 57 over internet 60 and the server responds to the user-entered information and outputs updated webpage data accordingly. The information entered by the user may include selection information (e.g., selection of an e-card template) [Zonka, para 0064-0065]);
“creating or selecting at least one personalized audio message;” (The information entered by the user may include selection information, such as user-generated media (e.g. user captured audio) stored within the media database 135) [Zonka, para 0065, 0041]);
“transmitting the electronic greeting with the at least one personalized audio message to the at least one recipient.” (The e-card is sent by the server 65 to one of the recipient computer 90 [Zonka, para 0066]).
However, the method in 6a from Zonka does not teach “providing electronic delivery information for at least one recipient;”
The method in 6b from Zonka teaches “providing electronic delivery information for at least one recipient;” (The method of FIG. 6 b is a method of generating an e-card in which a mailing list, e.g., from mailing list database 146 is use, where the e-card is sent to the members of the mailing list selected [Zonka,Fig. para 0067]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by avoiding manual input of recipients (e.g. selecting a mailing list).
However, Zonka does not teach “associating at least one personalized audio message with a corresponding at least one predefined window before, after and/or overlapping the selected song or electronic greeting card;”
Carhart teaches “associating at least one personalized audio message with a corresponding at least one predefined window before, after and/or overlapping the selected song or electronic greeting card;” (FIG. 7A depicts an introduction and welcome message before “song 1” and followed by “The Slight Entertainment Minute,” an entertainment news program [Carhart, para 0083]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by adding interesting messages before and after a song.

Regarding claim 15, Zonka as modified by Carhart teaches “wherein the personalized voice message comprises first and second recorded voice messages having a defined time limit, the first recorded voice message being inserted in a predefined window before the song and the second recorded voice message being inserted into a predefined window after the song.” (FIG. 7A depicts an introduction and welcome message [first voice message] before “song 1” and followed by “The Slight Entertainment Minute,” an entertainment news program [second voice message] [Carhart, para 0083]).
The motivation regarding to the obviousness to claim 14 is also applied to claim 15.

Regarding claim 16, Zonka as modified by Carhart teaches “including the step of playing a predefined portion of a song when selected by the end user or displaying the electronic greeting card when selected by the end user.” (Upon selection of a particular result, the preview box 375 provides a preview to the user of the selected result. For instance, if an e-card template with an attached song is selected, the preview box 375 displays the selected e-card template in e-card viewer 380, plays the attached song or a portion thereof in media player 385 [Zonka, para 0085]).

Regarding claim 17, Zonka as modified by Carhart teaches “wherein the step of creating or selecting a personalized audio message comprises the end user selecting a prerecorded voice message or the end user being prompted to record at least one voice message.” (Users have the option to store user-generated media within the media database 135. For instance, a user is able to capture media (e.g., audio or video) using user equipment (e.g., a home computer, microphone, camera, sophisticated recording equipment and software, etc.), then upload the media to the media database 135 via the e-card website [Zonka, para 0041]).

Regarding claim 18, Zonka as modified by Carhart teaches “providing electronic delivery information comprises providing an email address or cell phone number of at least one recipient;” (The user selects the delivery method, which includes sending an e-card as an email (to an email address) and sending an e-card as a text message (to a phone number or other text message capable device) [Zonka, para 0081]);
“charging an end user according to the number of recipients the electronic greeting and personalized message is to be electronically transmitted to; and” (The user is able to send an e-card to the members of the list and the fee may be variable based on the list chosen.  The transaction is handled by the payment module 120 similar to other e-card purchases, but the additional address list fee is added to the purchase price [Zonka, para 0061]);
“automatically paying a royalty to a rights holder of the electronic greeting that is transmitted to a recipient.” (The e-card creator receives a share of proceeds [royalty] from purchases or use of the created e-cards. For instance, an e-card created by a first creator is associated with the first creator via the e-card database 125. Additionally, a percentage value is stored (indicating the creator's share of the proceeds) and account information (where a share of the proceeds is to be credited) are associated with the e-card [Zonka, para 0037]).

Regarding claim 19, Zonka teaches “a process for personalizing an electronic greeting, comprising the steps of:” (Zonka discloses an invention providing a method for generating an electronic greeting card, including iteratively generating webpage data and receiving user input related to electronic greeting cards until the electronic greeting card selection is complete [Zonka, para 0003]);
“providing an electronically accessible website having a library of categorized electronic greetings comprising musical songs and/or greeting cards;” (The webpage 350 includes a data type selection box 355 (including songs and e-card template), a search criteria 
“remotely electronically connecting with the website via a computer network and searching for a song or electronic greeting card by category or by keyword;” (The webpage 350 enables a user to browse, search, and view/preview content within the databases 70.  The webpage includes a data type selection box 355 (including songs and e-card template), a search criteria box 360, and search results box 365, where the search criteria box 360 includes keywords and category [Zonka, Fig. 9, para 0082-0083]);
“selecting a greeting from the library of electronic greetings;” (The user interacts with the server 65 via the web browser 57 over internet 60 and the server responds to the user-entered information and outputs updated webpage data accordingly. The information entered by the user may include selection information (e.g., selection of an e-card template) [Zonka, para 0064-0065]);
“playing a predefined portion of a song when selected by an end user or displaying the electronic greeting card when selected by the end user;” (Upon selection of a particular result, the preview box 375 provides a preview to the user of the selected result. For instance, if an e-card template with an attached song is selected, the preview box 375 displays the selected e-card template in e-card viewer 380, plays the attached song or a portion thereof in media player 385 [Zonka, para 0085]);
“creating or selecting at least one personalized audio message, including the end user selecting a prerecorded voice message or the end user being prompted to record at least one voice message;” (Users have the option to store user-generated media within the media database 135. For instance, a user is able to capture media (e.g., audio or video) using user equipment (e.g., a home computer, microphone, camera, sophisticated recording equipment and software, etc.), then upload the media to the media database 135 via the e-card website [Zonka, para 0041]);
“providing electronic delivery information comprising an email address or cell phone number for at least one recipient;” (The user selects the delivery method, which includes sending an e-card as an email (to an email address) and sending an e-card as a text message (to a phone number or other text message capable device) [Zonka, para 0081]);
“charging the end user according to the number of recipients the electronic greeting and personalized message is to be electronically transmitted to;” (The user is able to send an e-card to the members of the list and the fee may be variable based on the list chosen.  The transaction is handled by the payment module 120 similar to other e-card purchases, but the additional address list fee is added to the purchase price [Zonka, para 0061]);
“transmitting the electronic greeting with the at least one personalized audio message to the at least one recipient; and” (The e-card is sent by the server 65 to one of the recipient computer 90 [Zonka, para 0066]);
“automatically paying a royalty to a rights holder of the electronic greeting that is transmitted to a recipient.” (The e-card creator receives a share of proceeds [royalty] from purchases or use of the created e-cards. For instance, an e-card created by a first creator is associated with the first creator via the e-card database 125. Additionally, a percentage value is stored (indicating the creator's share of the proceeds) and account information (where a share of the proceeds is to be credited) are associated with the e-card [Zonka, para 0037]).
However, Zonka does not teach “associating at least one personalized audio message with a corresponding at least one predefined window before, after and/or overlapping the selected song or electronic greeting card;”
Carhart teaches “associating at least one personalized audio message with a corresponding at least one predefined window before, after and/or overlapping the selected song or electronic greeting card;” (FIG. 7A depicts an introduction and welcome 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zonka to comprise the claimed limitation to effectively enhance user experience by adding interesting messages before and after a song.

Regarding claim 20, Zonka as modified by Carhart teaches “wherein the personalized voice message comprises first and second recorded voice messages having a defined time limit, the first recorded voice message being inserted in a predefined window before the song and the second recorded voice message being inserted into a predefined window after the song.” (FIG. 7A depicts an introduction and welcome message [first voice message] before “song 1” and followed by “The Slight Entertainment Minute,” an entertainment news program [second voice message] [Carhart, para 0083]).
The motivation regarding to the obviousness to claim 19 is also applied to claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441